Coffee v Tank Indus. Consultants, Inc. (2017 NY Slip Op 03668)





Coffee v Tank Indus. Consultants, Inc.


2017 NY Slip Op 03668


Decided on May 5, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 5, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND SCUDDER, JJ.


593 CA 16-01777

[*1]JUSTIN COFFEE, PLAINTIFF-APPELLANT,
vTANK INDUSTRY CONSULTANTS, INC., AND WORLDWIDE INDUSTRIES CORP., DEFENDANTS.
WORLDWIDE INDUSTRIES CORP., THIRD-PARTY PLAINTIFF,
vCDK INDUSTRIES, INC., THIRD-PARTY DEFENDANT-RESPONDENT. 


STANLEY LAW OFFICES, SYRACUSE (STEPHANIE VISCELLI OF COUNSEL), FOR PLAINTIFF-APPELLANT.
SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (BRADY O'MALLEY OF COUNSEL), FOR THIRD-PARTY DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Onondaga County (Donald A. Greenwood, J.), entered April 26, 2016. The order denied the motion of plaintiff to compel disclosure and granted the cross motion of third-party defendant for a protective order. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: May 5, 2017
Frances E. Cafarell
Clerk of the Court